Exhibit 10.4


CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT


THIS CONSENT AND AMENDMENT NO. 6 TO CREDIT AGREEMENT (this "Amendment") is
entered into as of June 16, 2016, by and among the financial institutions party
thereto from time to time (together with their respective successors and
assigns, the "Lenders"), Wells Fargo Bank, N.A., as a Lender and administrative
agent for the Lenders (in such capacity, "Agent"), CIBER, Inc., a Delaware
corporation ("US Borrower"), on behalf of itself and each other Borrower (as
defined in the Credit Agreement, defined below) other than CIBER AG, an
Aktiengesellschaft organized under the laws of Germany ("CIBER AG") and CIBER
AG.
WHEREAS, US Borrower, CIBER AG, CIBER UK Ltd., a limited company incorporated in
England and Wales with company number 02623681 ("UK Borrower"), CIBER
International B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands ("CIBER International"), CIBER
Nederland B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
under the laws of the Netherlands ("CIBER Nederland"; together with CIBER
International, "Dutch Borrowers"), CIBER Holding GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany ("CIBER Holdings
Germany"), topcontracts GmbH, a Gesellschaft mit beschränkter Haftung organized
under the laws of Germany ("topcontracts Germany"), CIBER AG and CIBER Managed
Services GmbH, a Gesellschaft mit beschränkter Haftung organized under the laws
of Germany ("CIBER Managed Services" and collectively with CIBER Holdings
Germany, topcontracts Germany and CIBER AG, each a "German Borrower" and
collectively, the "German Borrowers"; UK Borrower, Dutch Borrowers and German
Borrowers are referred to hereinafter each individually as a "European Borrower"
and collectively as the "European Borrowers"; US Borrower and European Borrowers
are referred to hereinafter each individually as a "Borrower" and collectively
as "Borrowers"), Agent and Lenders are parties to that certain Credit Agreement
dated as of May 7, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"; unless otherwise defined,
capitalized terms used herein shall have the same meanings ascribed to such
terms in the Credit Agreement);
WHEREAS, Borrowers have advised Agent and Lenders that CIBER Nederland has
entered into that certain Agreement dated as of June 6, 2016 by and between
CIBER Nederland, as seller, and ManpowerGroup Netherlands B.V., as purchaser
("Purchaser"), as supplemented by an amendment letter dated as of June 16, 2016
(the "Amendment Letter"), pursuant to which (inter alia) Purchaser assigned and
transferred all of its rights and obligations under the Agreement to Ultraflex
B.V. and attached hereto as Exhibit A (the "CIBER Nederland Sale Agreement"),
pursuant to which CIBER Nederland will sell certain assets to Purchaser and
Purchaser will assume certain liabilities of CIBER Nederland (such sale and
assumption pursuant to the CIBER Nederland Sale Agreement, the "CIBER Nederland
Sale");
WHEREAS, Borrowers acknowledge and agree that absent the prior written consent
of Required Lenders, the CIBER Nederland Sale would be a breach of Section 6.4
of the Credit Agreement and an automatic Event of Default under Section 8.2(a)
of the Credit Agreement and Required Lenders are willing to so consent to the
CIBER Nederland Sale subject to the terms and conditions set forth herein;





--------------------------------------------------------------------------------




WHEREAS, Borrowers have requested that Agent, Required Lenders and Supermajority
Lenders agree to amend the Credit Agreement as more fully described herein, and
Agent, Required Lenders and Supermajority Lenders have so agreed.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Consent. Subject to the satisfaction of the conditions to effectiveness set
forth in Section 5 of this Amendment and in reliance upon the representations
and warranties set forth in Section 6 of this Amendment, Agent and Required
Lenders hereby consent to the consummation of the CIBER Nederland Sale pursuant
to the CIBER Nederland Sale Agreement; provided that (a) US Borrower or one of
its Subsidiaries shall receive no less than $25,000,000 of gross sale proceeds
from the CIBER Nederland Sale (it being understood that $5,000,000 of such
amount shall be deemed to have been so received by the payment of an amount of
€4,452,500 to an escrow account as contemplated in the CIBER Nederland Sale
Agreement and the Amendment Letter) (the "Gross Sale Proceeds") and (b) no less
than $16,500,000 of such sale proceeds of the CIBER Nederland Sale shall be paid
into the Agent's US Account on the date hereof for application to the
outstanding principal amount of the US Revolving Loans (without a corresponding
reduction of the US Revolver Commitments with respect to such prepayment) (the
"US Revolver Prepayment"). This is a limited consent and shall not be deemed to
constitute a consent or waiver of any other term, provision or condition of the
Credit Agreement or any other Loan Document, as applicable, or to prejudice any
right or remedy that Agent or any Lender may now have or may have in the future
under or in connection with the Credit Agreement or any other Loan Document.
Effective immediately upon (a) the consummation of the CIBER Nederland Sale
pursuant to the CIBER Nederland Sale Agreement and (b) the receipt by CIBER
Nederland of the Gross Sales Proceeds in the Wells Fargo Deposit Account in San
Francisco (ABA 121000248; acct # 00028634050723; bene name CIBER Nederland; bene
acct #333603), the Agent irrevocably and unconditionally releases the Agent's
Liens over the Business Assets (as defined in the CIBER Nederland Sale
Agreement), including any powers of attorney to take any steps with respect to
such Business Assets, and irrevocably and unconditionally terminates (zegt op)
each such Lien over such Business Assets with reference to article 3:81(2)(d) of
the Dutch Civil Code. Agent shall deliver to US Borrower and its Subsidiaries
any termination statements and releases, as applicable, pertaining to any Liens
of Agent in any of the Business Assets, as US Borrower may reasonably request,
in connection with Agent's above-described release and termination of its Liens;
Loan Parties shall reimburse Agent, on demand, for any costs and expenses
incurred by Agent in connection with the release and termination of its Liens.
The provisions of this second paragraph to this Section 1 are hereby known as
the "Business Assets Lien Release".


2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 below, in reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, Credit Agreement is hereby
amended as follows:
(a)The preamble to the Credit Agreement is hereby amended by deleting the
penultimate sentence thereof in its entirety.
(b)Section 2.1(b) of the Credit Agreement is hereby amending by amending and
restating clause (i) in the final sentence thereof in its entirety as follows:
"(i) no UK-Dutch Revolving Loans shall be made to any Dutch Borrower on or after
the Sixth Amendment Effective Date".


-2-

--------------------------------------------------------------------------------




(c)Section 2.3(c) of the Credit Agreement is hereby amended by deleting the
reference therein to ", Dutch Designated Account".
(d)Section 2.4(b)(i) of the Credit Agreement is hereby amended by deleting the
reference therein to "(to be wired to the Dutch Designated Account (or the UK
Designated Account if requested in writing by the UK-Dutch Administrative
Borrower))" and inserting the following in lieu thereof: "(to be wired to the UK
Designated Account)".
(e)Section 2.8 of the Credit Agreement is hereby amended by deleting the fourth
and fifth sentences thereof in their entirety.
(f)Section 2.17(d)(ii) of the Credit Agreement is hereby amended by deleting the
reference therein to "Dutch Designated Account" and inserting the following in
lieu thereof: "UK Designated Account".
(g)A new Section 4.25 is hereby added to the Credit Agreement to read as
follows:
1.
Dutch Loan Parties

. On or about the Sixth Amendment Effective Date, no Dutch Loan Party shall have
any material liabilities (other than liabilities arising under the Loan
Documents and the CIBER Nederland Sale Agreement and the agreements referenced
therein), own any material assets (other than the Equity Interests of its direct
Subsidiaries and its rights under the CIBER Nederland Sale Agreement and the
agreements referenced therein) or engage in any operations or business.
(h)A new Section 6.15 is hereby added to the Credit Agreement to read as
follows:
6.15     Dutch Loan Parties. On or about the Sixth Amendment Effective Date and
after giving effect to the CIBER Nederlands Sale, US Borrower will not, and will
not permit any of its Subsidiaries to permit any Dutch Loan Party to incur any
liabilities (other than liabilities arising under the Loan Documents and the
CIBER Nederland Sale Agreement and the agreements referenced therein)), own or
acquire any assets (other than the Equity Interests of its Subsidiaries and its
rights under the CIBER Nederland Sale Agreement and the agreements referenced
therein) or engage itself in any operations or business.
(i)Section 17.14 of the Credit Agreement is hereby amended by deleting the
reference to "CIBER International B.V." therein and inserting "CIBER UK Ltd." in
lieu thereof.
(j)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of "European Borrower" as follows:
"European Borrower" means a UK Borrower or a German Borrower as the context
requires; provided that solely with respect to such term in Sections 2.6(d),
2.16 and 15.22 and in the definition of "Treaty Lender" in Schedule 1.1,
"European Borrower" shall mean a UK Borrower, a Dutch Borrower or a German
Borrower, as the context requires.
(k)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of "Maximum Revolver Amount" as follows:
"Maximum Revolver Amount" means $54,000,000 decreased by the amount of
reductions in the Commitments made in accordance with Section 2.4(c) of the
Agreement.


-3-

--------------------------------------------------------------------------------




(l)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the definition of "UK-Dutch Borrowers" as follows:
"UK-Dutch Borrowers" means (i) prior to the Sixth Amendment Effective Date,
collectively, the UK Borrowers and the Dutch Borrowers and "UK-Dutch Borrower"
means any UK Borrower or Dutch Borrower individually and (ii) on and after the
Sixth Amendment Effective Date, CIBER UK, as the sole remaining UK Borrower.
(m)Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating clause (d) of the definition of "UK-Dutch Borrowing Base" as follows:
(d) [reserved]
(n)Schedule 1.1 to the Credit Agreement is hereby amended by amending the
definition of "UK-Dutch Eligible Accounts" by (1) amending and restating clause
(i) thereof as follows:
(i)     Accounts with respect to (i) an Account Debtor (other than Meggitt PLC)
whose total obligations owing to UK Borrower exceed 10% of all UK-Dutch Eligible
Accounts of the UK Borrower, to the extent of the obligations owing by such
Account Debtor in excess of such percentage or (ii) Meggitt PLC whose total
obligations owing to the UK Borrower exceed 15% of all UK-Dutch Eligible
Accounts of the UK Borrower; provided, that, in each case, the amount of
UK-Dutch Eligible Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise UK-Dutch
Eligible Accounts prior to giving effect to any eliminations based upon the
foregoing concentration limit.
(2) amending and restating clause (t) thereof as follows:
(t)     Accounts not governed by the laws of the United Kingdom.
and (3) amending and restating each of clauses (u), (v), (x), (y), (z) or (aa)
thereof each as follows: "(u) [reserved]"; (v) [reserved]"; (x) [reserved]"; (y)
[reserved]"; (z) [reserved]"; and (aa) [reserved]".
(o)Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
following defined terms: "Dutch Designated Account" and "Dutch Designated
Account Bank."
(p)Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following defined terms in applicable alphabetical order:
"CIBER Nederland Sale" means the transactions to occur on the Sixth Amendment
Effective Date set forth in that certain Agreement dated as of June 6, 2016 by
and between CIBER Nederland, as seller, and Manpowergroup Netherlands B.V., as
purchaser (as amended by that certain Amendment Letter between CIBER Nederland,
as seller, and Manpowergroup Netherlands B.V. dated as of the Sixth Amendment
Effective Date).
"Sixth Amendment Effective Date" means June 16, 2016


-4-

--------------------------------------------------------------------------------




(q)Schedule C-1 to the Credit Agreement is hereby amended and restated as set
forth on Exhibit B hereto.
3.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect.
4.Reaffirmation and Confirmation. Each of US Borrower, on behalf of itself and
each other Borrower (other than CIBER AG), and CIBER AG hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of
Borrowers, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other Loan Document. Each of US Borrower, on behalf of itself
and each other Borrower (other than CIBER AG), and CIBER AG hereby agrees that
this Amendment in no way acts as a release or relinquishment of the Liens and
rights securing payments of the Obligations (except as otherwise released
pursuant to Section 1 above). The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects
(except as otherwise released pursuant to Section 1 above).
5.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:
(a)Agent shall have received a fully executed copy of this Amendment, including
the Consent and Reaffirmation attached hereto, together with such other
documents, agreements and instruments as Agent may require or reasonably
request;
(b)The CIBER Nederland Sale shall have been consummated pursuant to the CIBER
Nederland Sale Agreement (which shall not have been amended further since the
signing of the Amendment Letter, except as disclosed in writing to Agent and
expressly consented to by Agent); and
(c)No Default or Event of Default shall have occurred and be continuing on the
date hereof (other than the Specified Events of Default) after giving effect to
this Amendment and the consummation of the CIBER Nederland Sale.
Notwithstanding the foregoing the provisions of the Business Assets Lien Release
shall be effective upon execution of this Amendment.
6.Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, US Borrower, on behalf of itself and each other Borrower
(other than CIBER AG), and CIBER AG hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:
(a)All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)No Default or Event of Default (other than the Specified Events of Default)
has occurred and is continuing;


-5-

--------------------------------------------------------------------------------




(c)This Amendment and the Credit Agreement constitute legal, valid and binding
obligations of each Borrower and are enforceable against each Borrower in
accordance with their respective terms, except as such enforcement may be
limited by equitable principals or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally;
and
(d)Borrowers have provided a true, complete and correct copy of the CIBER
Nederland Sale Agreement and all other material documents being entered into by
any Loan Party in connection therewith, and none of the CIBER Nederland Sale
Agreement or any such other documents have been amended or otherwise modified in
any manner since the signing date of June 6, 2016, except as has been expressly
disclosed in to Agent in writing.
7.Miscellaneous.
(a)Expenses. Subject to Section 2.5 of the Credit Agreement, US Borrower, on
behalf of itself and each other Borrower (other than CIBER AG), and CIBER AG
jointly and severally agree to pay on demand all Lender Group Expenses of Agent
(including, without limitation, the fees and expenses of outside counsel for
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement.
(b)Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York; provided that the release of Liens
pursuant to Section 1 above shall be governed by the laws of the Kingdom of the
Netherlands. The choice of law and venue and jury trial waiver provisions set
forth in Section 12 of the Credit Agreement are incorporated herein by reference
and shall apply in all respects to this Amendment.
(c)Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic transmission (including a ".pdf" file) shall be equally effective as
delivery of an original executed counterpart of this Amendment.
8.Release.
(a)In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each of US Borrower, on behalf of itself and each other
Borrower (other than CIBER AG) and each Guarantor (by US Borrower's execution
and delivery of the attached Consent and Reaffirmation), and CIBER AG, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Borrower or Guarantor or
any of their respective successors, assigns, or other legal representatives may
now or hereafter own, hold, have


-6-

--------------------------------------------------------------------------------




or claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever in relation to, or in any
way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto, in each case, solely
that arises at any time on or prior to the day and date of this Amendment.
(b)Each of US Borrower, on behalf of itself and each other Borrower (other than
CIBER AG) and each Guarantor (by US Borrower's execution and delivery of the
attached Consent and Reaffirmation), and CIBER AG understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
(c)Each of US Borrower, on behalf of itself and each other Borrower (other than
CIBER AG) and each Guarantor (by US Borrower's execution and delivery of the
attached Consent and Reaffirmation), and CIBER AG agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
9.Acknowledgement of Existing Events of Default. Each of US Borrower, on behalf
of itself and each other Borrower (other than CIBER AG) and each Guarantor (by
US Borrower's execution and delivery of the attached Consent and Reaffirmation),
and CIBER AG each hereby acknowledges and agrees that certain Events of Default
have occurred and are continuing, including without limitation the Events of
Default (the "Specified Events of Default") identified in that certain
Reservation of Rights letter delivered from Agent to Borrowers on May 10, 2016,
each of which remains outstanding on the date hereof. Agent and the Lenders have
not waived, and have no intention of waiving, any Events of Default (including,
without limitation, the Specified Events of Default) which may have occurred or
are continuing as of the date hereof or any Events of Default which may occur
after the date hereof or any of their respective rights and remedies with
respect thereto. Nothing contained in this Amendment, and no delay on the part
of Agent or any Lender in exercising any such rights or remedies, shall be
construed as a waiver of any such rights or remedies.


[signature pages follow]


-7-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
CIBER, INC., a Delaware corporation, on behalf of itself and each other Borrower
(other than CIBER AG)




By: /s/ Christian Mezger
Name: Christian Mezger
Title: Chief Financial Officer



 
CIBER AG




By: /s/ Christian Mezger
Name: Christian Mezger
Title: Director-Supervisory Board





-8-

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, N.A., a national banking association, as Agent, as Lead
Arranger, as Sole Book Runner, as UK Security Trustee, as a US Lender, as a
UK-Dutch Lender and as a German Lender




By: /s/ Karen Kenney
Name: Karen Kenney
Its Authorized Signatory

Signature Page to Consent and Reaffirmation to Consent and Amendment No. 6 to
Credit Agreement






-9-

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
CIBER, Inc., a Delaware corporation ("US Borrower"), on behalf of each other
Guarantor (as defined in the Credit Agreement) hereby: (i) acknowledges receipt
of a copy of the foregoing Consent and Amendment No. 6 to Credit Agreement (the
"Amendment") (terms defined therein and used, but not otherwise defined, herein
shall have the meanings assigned to them therein); (ii) consents to each
Borrower's execution and delivery thereof; (iii) agrees to be bound thereby,
including Section 8 of the foregoing Amendment; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever any Loan Documents to
which the undersigned is a party (except as expressly set forth in the foregoing
Amendment) and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect. Although each Guarantor has been informed of
the matters set forth herein and has acknowledged and agreed to same, US
Borrower, on behalf of each Guarantor, acknowledges and agrees that each
Guarantor understands that Agent and Lenders have no obligation to inform any
Guarantor of such matters in the future or to seek any Guarantor's
acknowledgment or agreement to future consents, amendments or waivers, and
nothing herein shall create such a duty.
[signature pages follow]
 




-10-

--------------------------------------------------------------------------------




CIBER, INC., a Delaware corporation, on behalf of each Guarantor




By: /s/ Christian Mezger
Name: Christian Mezger
Title: Chief Financial Officer







-11-

--------------------------------------------------------------------------------




Exhibit A


CIBER Nederland Sale Agreement


(see attached)




-12-

--------------------------------------------------------------------------------




Exhibit B
Schedule C-1


Commitments


Lender
US Revolver Commitment
UK-Dutch Revolver Commitment*
German Revolver Commitment*
Total Commitment
Wells Fargo Bank, National Association
$54,000,000
$0.00
$0.00
$54,000,000
Wells Fargo Bank, National Association (London Branch)
$0.00
$14,000,000
$10,000,000
$24,000,000
All Lenders
$54,000,000
$14,000,000
$10,000,000
$54,000,000















* The UK-Dutch Revolver Commitment and the German Revolver Commitment are each a
sublimit of the US Revolver Commitment.




-13-